I think the evidence in this case is legally insufficient to support the conviction. Considered in sum, I think it is more consistent with a frame-up on the defendant than it is with his guilt. It is far short of showing a "lewd" attempt to "fondle" the prosecutrix, and, while on trial for a felony with a sex aspect, it is about to condemn defendant to infamy and dishonor I am convinced that it would not be sufficient to condemn him for chicken stealing, a trial for which would be governed by the same rules of evidence.
Having received such a reaction from the record impels me to dissent. I am authorized to say that Mr. Justice CHAPMAN agrees to this conclusion.
CHAPMAN, J., concurs.